DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2020 has been entered.
Claims 1, 3-10 are pending with claims 2 and 11-12 cancelled and claims 7 and 10 withdrawn.
Claim Objections
Claims 3-4 objected to because of the following informalities:  
Claim 3 recites “the second phase change temperature lower than the predetermined temperature zone” and should be -- the second phase change temperature is lower than the predetermined temperature zone--. 
Claim 4 recites “the first phase change temperature lower than the predetermined temperature zone” and should be --the first phase change temperature is lower than the predetermined temperature zone--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the temperature zone" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether claim 5 is referring to the previously recited “predetermined temperature zone” in claim 1 or a different temperature zone rendering the scope of the claim unclear and indefinite.
Claim 6 recites the limitation "the temperature zone" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether claim 6 is referring to the previously recited “predetermined temperature zone” in claim 1 or a different temperature zone rendering the scope of the claim unclear and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Booska (US PG Pub. 2014/0263368).
Regarding claim 1, Booska discloses a cold insulation member comprising: a rapid-cooling layer (102) which includes a rapid-cooling heat-storage material (first phase change material; paragraph 48) for rapidly cooling a cold insulation target (container placed in receptacle 82) to a predetermined temperature zone (warm range; paragraph 1) in a predetermined time and a rapid-cooling heat-storage material accommodation container (defined by walls 92, 96) that accommodates the rapid-cooling heat-storage material and which is arranged in a peripheral portion of the cold insulation target (around inner vessel 86); and a temperature maintenance layer (112) which includes a temperature maintenance heat-storage material (second phase change material; paragraph 48) for maintaining the cold insulation target in the predetermined temperature zone for a time longer than the predetermined time (paragraph 1 and 49) and a temperature maintenance heat-storage material accommodation container (defined by 96 and 106) that accommodates the temperature maintenance heat-storage material and which is arranged beyond the rapid-cooling layer (Fig. 9), wherein the rapid-cooling layer (102) is in contact with the temperature maintenance layer (112) with no layer intervening between the rapid-cooling layer and the temperature maintenance layer (Fig. 9); the temperature maintenance heat-storage material (second phase change material in 112) has a first phase change temperature at which the temperature maintenance heat-storage material changes phase between solid and liquid (phase change material melts; paragraph 49), the first phase change temperature being higher than a second phase change temperature at which the rapid-cooling heat-storage material changes phase between solid and liquid (second phase change material in layer 112 having higher phase change temperature than first phase change material in the rapid-cooling layer 102; paragraph 48); and the rapid-cooling layer (102) and the temperature maintenance layer (112) are provided in this order from inside toward outside (Fig. 9).
Regarding claim 3, Booska discloses the cold insulation member according to Claim 1, wherein the second phase change temperature (phase change temperature of 102) lower than the predetermined temperature zone (phase change temperature of 102 would be lower than the predetermined temperature zone when rapidly cooling a hot liquid to the predetermined temperature zone).
Regarding claim 4, Booska discloses the cold insulation member according to Claim 1, wherein the first phase change temperature (phase change temperature of 112) lower than the predetermined temperature zone (phase change temperature of 112 would be lower than the predetermined temperature zone when rapidly cooling a hot liquid to the predetermined temperature zone).
Regarding claim 5, Booska discloses the cold insulation member according to Claim 1, wherein part of the rapid-cooling heat-storage material (102) is in a solid phase state and another part is in a liquid phase state in the temperature zone in which the cold insulation target is rapidly cooled (phase change material 102 begins to melt when heat is transferred from the cold insulation target to maintain the desired temperature zone; paragraphs 48-49).
Regarding claim 6, Booska discloses the cold insulation member according to Claim 1, wherein part of the temperature maintenance heat-storage material (112) is in a solid phase state and another part is in a liquid phase state in the temperature zone maintained at a predetermined temperature of the cold insulation target (phase change material 112 begins to melt when heat is transferred from the cold insulation target to maintain the desired temperature zone; paragraphs 48-49).
Regarding claim 8, Booska discloses the cold insulation member according to Claim 1, wherein: a total value of the amount of latent heat and the amount of sensible heat of the rapid-cooling heat-storage material is larger than an amount of cooling required for cooling the cold insulation target to the predetermined temperature zone (phase change material 102 begins to melt to rapidly cool the cold insulation target to the predetermined temperature zone), and the temperature maintenance heat-storage material has an amount of latent heat required for maintaining the cold insulation target in the predetermined temperature zone for a time longer than the predetermined time (paragraphs 1, 49).
Regarding claim 9, Booska discloses the cold insulation member according to Claim 1, wherein the rapid-cooling layer (102) has flexibility at the second phase change temperature (layer 102 beings to melt at the second phase change temperature and would have a degree of flexibility).
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 01/22/2020, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been rendered moot. 
Applicant’s arguments, see Remarks page 5, filed 01/22/2020, with respect to the 35 U.S.C. 112(b) rejection of claim 11 has been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 11 has been rendered moot. 
Applicant’s arguments with respect to claim(s) 1-5, 9 and 12 rejected under 35 U.S.C. 102(a)(1) and claims 6, 8 and 11 rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller—US 2004/0151851; cold insulation package having first and second phase change materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763